DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Information Disclosure Statement and Amendments to the claims and specification, filed on 5 August 2021 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 4, and added claims 7-12. Claims 1-12 remain pending in the application. 


Response to Arguments
Specification Objections:  In light of the amended specification, the objections are withdrawn.

Applicant’s arguments, see pages 7-9, filed 5 August 2021, with respect to the previous rejection(s) of claim(s) 1 -6,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive, as explained below.

Regarding (amended) Claim 1,  Claim 1 now reads:
“A processing method for a liquid to be sucked using a pipette…
the processing method comprising a liquid suction step of sucking the liquid to be sucked through the suction/ejection port,

a low-volatility liquid suction step of sucking a low-volatility liquid that is less volatile than the liquid to be sucked through the suction/ejection port (Recognized by Examiner as a “water sucking step”);
and an air suction step of sucking air through the suction/ejection port after the low- volatility liquid suction ste
wherein the low-volatility liquid is a substance that has a boiling point of 95°C or higher and is in a liquid state at normal temperature (recognized by Examiner as “water”), and
wherein the volatile liquid is a substance that has a boiling point in the range of 50 to 95°C and is in a liquid state at normal temperature, or is a liquid that contains 10% or more of the substance (recognized by Examiner as “a liquid containing a volatile solvent”).
Further regarding (amended) Claim 1, as currently written, Applicant’s intent for Claim 1 is unclear, with particular attention paid to the following phrase:
“the processing method further comprising before the liquid suction step only in a case where the liquid to be sucked is a volatile liquid:”
It is unclear if Applicant intended to write the grammatically correct phrase:
“the processing method further comprising, before the liquid suction step (and) only in a case where the liquid to be sucked is a volatile liquid:”

In the interests of compact prosecution and based on Applicant’s arguments (pg 8, lines 1-2), Examiner interprets amended Claim 1 as containing the above grammatically correct phrase, but still notes the inconsistencies for the record in the section below titled “Claims Rejections- USC 112” and “Claim Interpretation”.  
Further regarding (amended) Claim 1,  However, the above interpretation leads to additional observations, with particular emphasis on the claimed phrase “only in a case where the liquid to be sucked is a volatile liquid”.
Applicant’s amendment defines a method based on a contingent limitation (named “Contingent A” for clarity within this Office Action), wherein “a low-volatility liquid” (i.e., “water”) sucking step occurs before “a liquid suction step”…but only in the case where the “liquid suction step” involves the sucking of a volatile liquid.  Applicant’s amended Claim 1 does not consider the case wherein the “liquid suction step” does not involve the sucking of a volatile liquid.  
Therefore, the claim language of Claim 1 after the contingent clause “only in a case where the liquid to be sucked is a volatile liquid” is not required in order to meet the claim (see MPEP 2111.04).  Correspondingly, the dependent method claims that pertain to method steps to be taken “only in a case where the liquid to be sucked is a volatile liquid” (i.e., Claims 2-3 and 7-9) are also not required.  
Further regarding (amended) Claim 1,  Applicant further argues (pg 8, lines 12-15) that the claimed invention is novel over Lennon in that the claimed method specifically calls for the “low-volatility liquid sucking step” to occur only when the “liquid sucking step” involves the sucking of a 
Examiner respectfully disagrees, noting that Lennon’s consideration of “Contingent A” is moot in light of the rationale presented above.
Examiner additionally notes that Lennon:
Defines (para 70) a “pressure transmitting liquid” as consisting of de-ionized water, which reads upon Applicant’s limitation of “a low-volatility liquid”.
Defines (para 72) a “liquid sample” as consisting of a “volatile liquid”, which also reads upon Applicant’s limitations.
Discloses two embodiments, each containing a method comprising “a low-volatility liquid sucking step” occurring before “a liquid suction step” in the case where the “liquid suction step” involves the sucking of a volatile liquid (paras 72-74 and 81-83).  Examiner notes that this method directly anticipates “Contingent A” described above.
Therefore, by applying broadest reasonable interpretation of the Claim 1 and the phrase “only in a case where the liquid to be sucked is a volatile liquid”, Examiner concludes that Lennon does disclose the processing method of Claim 1 and reads upon the claim, and the rejection of Claim 1 is therefore upheld.

Regarding (amended) Claim 4, and Applicant’s amended phrase “only in a case where the liquid to be sucked is a volatile liquid”.  The claim language after this phrase, along with dependent claims 5-6 and 10-12 are not required due to the same rationale presented above for Claim 1.  Lennon therefore continues to anticipate the Claims 4-6 and 10-12, and the rejection is upheld.
Further regarding (amended) Claim 4, Applicant argues (pg 8) that the amendments to Claim 4 overcome Lennon since Lennon “merely discloses that water...and air are sucked before sucking a liquid to be sucked regardless of whether the liquid to be sucked is a volatile liquid.”
Examiner respectfully disagrees, and notes that Applicant claims a “control part” described in the Specification as a “general purpose computer” (pg 11, para 14) that drives “a driving mechanism”.   Applicant additionally discloses (para 27) the “general purpose computer” as having “a list of volatile liquids (that) is stored in a storage area of a data memory or the like…”, and that the list is consulted to determine whether a liquid is volatile or not.
Applicant does not claim nor disclose any specialized structure (sensors, purpose-built computer, automation, or similar) for determining the volatility of a potential liquid to be sucked, or deciding whether or not to suck said liquid based on its volatility.  Applicant’s extremely broad claim includes several scenarios widely known to one of ordinary skill in the art, to include an operator looking up a liquid’s volatility in a spreadsheet stored on “control part 14”, and deciding whether or not to process the liquid via the drive mechanism.
Lennon’s disclosure (para 67) of microprocessor 24, programmed to “remove selected samples from sample container 34” (to include volatile liquid from well 46) anticipates this structure claimed by Applicant.  Microprocessor 24 “is programmable so that the operator can program the apparatus to transfer selected samples to sample plate 16 in a predetermined pattern or order.”
One of ordinary skill in the art would recognize the ability to program microprocessor 24 to transfer selected samples in a predetermined patter or order encompasses a scenario wherein the liquid samples that are not volatile are not sucked, as implied by Applicant’s amended Claim 4.  The disclosure of water being pumped into the pipette prior to suction of a volatile liquid also encompasses a scenario 
	Therefore, the disclosures of Lennon continue to read upon Applicant’s amended Claim 4, and the rejection is therefore upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 4, Claim 1 is indefinite as the phrase “the processing method further comprising before the liquid suction step only in a case where the liquid to be sucked is a volatile liquid” is grammatically  incorrect (a run-on sentence), and it Applicant’s intent is not clear as explained above in the section titled “Response to Arguments”.
	Additionally, Claims 1 and 4 are indefinite since, as written, it is unclear if both volatile and non-volatile liquids are to be considered in the method and/or apparatus, or only volatile liquids.
Regarding Claims 2-3 and 5-12:  these claims depend upon Claims 1 and 4, and therefore suffer the same deficiencies.
Further regarding Claims 5 and 6, the claims further limit items (volatile and non-volatile liquids) that are not positively recited in Claim 4, and are therefore indefinite.  See MPEP 2115.
Further regarding Claim 7,  the phrase “is determined” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite). 
Further regarding Claim 9,  the phrases “a checking step of checking” and “a determining step of determining” are passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite). 
Further regarding Claims 2-3 and 7-9, these claims depend upon a contingent clause of Claim 1; it is unclear if the limitations of these claims are required if the contingency of Claim 1 is not met.
Further regarding Claim 10,  the phrase “is determined” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the apparatus claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite).  Additionally, it is unclear what apparatus is actually doing the “determining”.
	Further regarding Claim 10, the claim as written is generally incomprehensible, with particular emphasis on the last clause of the claim:  “The liquid processing apparatus according to claim 4, wherein 
Further regarding Claims 5-6 and 11-12, these claims depend upon a contingent clause of Claim 4; it is unclear if the limitations of these claims are required if the contingency of Claim 4 is not met.

Claim Interpretation
Regarding Claim 1, In the interests of compact prosecution (see rationale presented above in the section titled, “Response to Arguments”) and based on Applicant’s arguments (pg 8, lines 1-2), Examiner interprets amended Claim 1 as containing the above grammatically correct phrase:
“the processing method further comprising, before the liquid suction step (and) only in a case where the liquid to be sucked is a volatile liquid”
Regarding Claim 10, In the further interests of compact prosecution, and in view of the disclosure, Examiner interprets this limitation as “The liquid processing apparatus according to claim 4, wherein the sucking amount of air of the air suction operation is determined in accordance with...a predetermined pattern or order.” 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lennon (US 2003/0213905) in view of Ingenhoven (US 2007/0020763).
Regarding Claim 1, Lennon discloses a processing method for a liquid (paras 46 and 48) to be sucked using a pipette (para 71 and Fig 4, item 29) including a cylinder (58), and a tip (60) attached to a tip end 
a liquid suction step of sucking the liquid to be sucked through the suction/ejection port (para 61), 
the processing method further comprising before the liquid suction step only in a case where the liquid to be sucked is a volatile liquid (paras 70 and 72 per Examiner’s rationale presented above in the sections titled “Response to Arguments” and “Claim interpretation”):
a low-volatility liquid suction step of sucking a low-volatility liquid that is less volatile than the liquid through the suction/ejection port (para 72); and
an air suction step of sucking air (Fig 5, item 72) through the suction/ejection port after the low-volatility liquid suction step (para 73); 
wherein the low-volatility liquid is a substance that has a boiling point of 95°C or higher and is in a liquid state at normal temperature (para 70, wherein “transmitting liquid 56” consistsof deionized water), and
wherein the volatile liquid is a substance that has a boiling point in the range of 50 to 95°C and is in a liquid state at normal temperature, or is a liquid that contains 10 % or more of the substance (para 54, wherein acetonitrile, methanol, ethanol are disclosed).

    PNG
    media_image1.png
    686
    495
    media_image1.png
    Greyscale

Further regarding Claim 1, per Lennon (para 72):  “Pump 38 is initially actuated to move the pressure transmitting liquid 56 within pipette 29 to the position shown in FIG. 4”.  Since Lennon defines (para 70) “transmitting liquid 56” as consisting of deionized water, Lennon’s teachings therefore describe a “processing method comprising:  a low-volatility liquid suction step of sucking a low-volatility liquid that is less volatile than the volatile liquid through the suction/ejection port”, as claimed by Applicant.
Further regarding Claim 1,  per Lennon (para 73): “Tip 60 of pipette 29 is lowered into sample liquid 66…Pump 30… draws a predetermined volume 74 of sample liquid 66 into pipette 29. Preferably, 
The above teaching occurs after Lennon’s teaching at para 72: “Pump 38 is initially actuated to move the pressure transmitting liquid 56 within pipette 29 to the position shown in FIG. 4…the surface tension of the pressure transmitting liquid 56 and the inner dimension of axial passage 64 form a meniscus 68 and prevent pressure transmitting liquid 56 from flowing outward through open end 62 of pipette 29 by gravity. Preferably, an air space 70 is formed at open end 62 of pipette 29.
These teachings of Lennon describe a method comprising, sequentially, “a low-volatility liquid suction step”, followed by “an air suction step”, followed by “a volatile liquid suction step” as claimed by Applicant and disclosed in Specification, paras 29-31.  
Applicant’s specification (para 30) describes “an air suction step” as “in a state where the tip 8 at the tip end of each pipette 2 is pulled out from the low-volatility liquid container 18, each pipette 2 is driven to suck, and each pipette 2 is thus caused to suck a preset amount of air.”  The formation of an air space between the low and high-volatile liquids as disclosed in Applicant’s method is identical as to that previously disclosed by Lennon.  Lennon’s disclosures therefore read upon the claim.
	Further regarding Claim 1,  Lennon discloses the claimed invention (to include pipette 29, and cylinder 58), but does not explicitly disclose “a piston that slides in the cylinder”.  However, pipettes with cylinders containing pistons are well known in the art and commercially available, as admitted by Applicant (Specification paras 2-3).  Additionally, Ingenhoven teaches a piston (21) that slides in the cylinder (2).
The advantages of Ingenhoven’s teachings include a method for classifying a liquid in a known pipetting system.  It would have been obvious to one of ordinary skill in the art before the filing date of the 
Regarding Claim 2, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the low- volatility liquid is any one of water, dimethyl sulfoxide, glycerol, and phenol (para 70, wherein deionized water is disclosed as an example of low-volatility liquid 56).  
Regarding Claim 3, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the volatile liquid is any one of acetonitrile, methanol, ethanol, acetone, toluene, isopropanol, hexane, butanol, cyclohexane, ethylene glycol, benzene, chloroform, acetaldehyde, 5PRELIMINARY AMENDMENTAttorney Docket No.: Q248390 Appln. No.: National Stage Entry of PCT/JP2017/046065triethylamine, phenol, naphthalene, formaldehyde, tetrahydrofuran, and ethyl acetate, or a liquid containing 10% or more of these (para 54, wherein acetonitrile, methanol, ethanol are disclosed as suitable solvents).  
Regarding Claim 4, Lennon teaches a liquid processing apparatus comprising: 
a pipette (para 71 and Fig 4, item 29) including a vertically positioned cylinder (58), and a tip (60), 
the tip being attached to a lower end of the cylinder in such a way that an suction/ejection port provided at a tip end of the tip faces downward (Fig 4 in its entirety), 
the pipette performing suction and ejection of a liquid through the suction/ejection port (62) of the tip in accordance with movement of the piston; 
a driving mechanism (para 72 and item 38) that causes the pipette to operate; a volatile liquid container (Para 72 and item 46 (defined as “wells” in plate 34)) accommodating a liquid to be sucked(para 72 and item 66, disclosed as a volatile liquid); 
a low-volatility liquid container (para 72, item 46, and item 66, also defined as “any liquid that is to be pipetted”) accommodating a low-volatility liquid (56); and   

a low-volatility liquid suction operation of sucking a preset amount of the low-volatility liquid from the low-volatility liquid container (para 72), and 
an air suction operation of sucking a preset amount of air through the suction/ejection port after the low-volatility liquid suction operation (para 72-73) are performed before a liquid suction operation of sucking a predetermined amount of the liquid to be sucked from the liquid container is performed (para 73 and Examiner’s rationale above in the rejection of Claim 1).  
Further regarding Claim 4,  Lennon (para 72) discloses “wells 46” within “plate 34”.  The wells “include a sample 66, such as a liquid sample”.  Lennon further defines the term “liquid sample” (and therefore “sample 66”) as “any liquid that is to be pipetted”, “a solvent and a solute”, and “a volatile liquid”.  
 Lennon also discloses (para 70) “pressure transmitting liquid 56” as a “a non-compressible liquid that can be used to create a suction in pipette 29 for drawing a sample and for dispensing a sample from the pipette”.
One of ordinary skill in the art would recognize Lennon’s “wells” and equate them to be containers capable of containing both low-volatile and high-volatile liquids to be used within a multipipetting apparatus.  Therefore, Lennon’s disclosures of items 34, 36, 56, and 66 describe an apparatus containing “a volatile liquid container accommodating a volatile liquid”, and “a low-volatility 
Further regarding Claim 4,  Lennon discloses the claimed invention (to include pipette 29, cylinder 58, and the pipette performing suction and ejection of a liquid through the suction/ejection port (62) of the tip (60)), but does not explicitly disclose “a piston that slides in a vertical direction in the cylinder”, or pipette suction/ejection “ in accordance with movement of the piston”.
However, pipettes with cylinders containing pistons are well known in the art and commercially available, as admitted by Applicant (Specification paras 2-3).  Additionally, Ingenhoven teaches a piston (21) that slides in a vertical direction in the cylinder (2), and the pipette (item 12) performing suction and ejection of a liquid through the suction/ejection port of the tip in accordance with movement of the piston (para 60, which discloses fluid column 7 extended into and dispensed by piston pump 20 through pipette 12).
The advantages of Ingenhoven’s teachings include a method for classifying a liquid in a known pipetting system.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ingenhoven’s teachings to Lennon’s disclosures by ensuring a piston is present within the cylinder in order to gain the advantages of using a known pipetting system.
Regarding Claim 5, Lennon as modified by Ingenhoven teaches a liquid processing apparatus wherein the low-volatility liquid is any one of water, dimethyl sulfoxide, glycerol, and phenol (para 70, wherein deionized water is disclosed as a low-volatility liquid).  
Regarding Claim 6, Lennon as modified by Ingenhoven teaches a liquid processing apparatus wherein the volatile liquid is any one of acetonitrile, methanol, ethanol, acetone, toluene, isopropanol, hexane, butanol, cyclohexane, ethylene glycol, benzene, chloroform, acetaldehyde, triethylamine, phenol, 

Regarding Claim 7, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the amount of air sucked through the suction/ejection port in the air suction step is determined in accordance with the volatility of the liquid to be sucked and the sucking amount of the liquid to be sucked in the volatile liquid suction step (para 77).
	Further regarding Claim 7,  Applicant’s Specification does not disclose a method nor apparatus wherein the amount of air to be sucked with regards to the volatility of the liquid to be sucked is performed via an automated process.  Applicant instead merely states “The amount of air suction in the pre-suction can be adjusted to an appropriate amount in accordance with the volatility and the amount of suction of the volatile liquid (pg 20, para 45).”  One of ordinary skill in the art would recognize that this adjustment can be performed by an operator consulting a spreadsheet stored on a general purpose computer (as disclosed by Applicant at Specification, para 27), and processing the air via the drive mechanism of the apparatus (as also disclosed by Applicant).
	Lennon (para 77) discloses a programmable microprocessor 24 that “coordinates the movement of arm 26 and pump 30 to draw...the air gap into pipette.  The volume of air pocket 72 and air space
76 can vary depending on the composition of the sample liquid and the dimensions of pipette 29."  This disclosure of Lennon directly reads upon Applicant’s claim.

Regarding Claim 8,  Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the amount of air sucked through the suction/ejection port in the air suction step is I0 μL or less (para 77, wherein Lennon discloses 0.5 to 1.5 μL).

Regarding Claim 9, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, further comprising; a checking step of checking whether the liquid to be sucked is a volatile liquid; and a determining step of determining whether to perform the low-volatility liquid suction step and the air suction step (para 67).
	Further regarding Claim 9,  Applicant’s Specification does not disclose a method nor apparatus wherein checking the volatility of the liquid or deciding to how to perform subsequent steps is accomplished via an automated process.    Applicant instead merely states the liquid is checked, and provides an example of consulting “a list of volatile liquids is stored in a storage area of a data memory or the like provided in the Control part 14 (a “general computer” as defined in para 27)” and performing subsequent actions with “driving mechanism 12”.  One of ordinary skill in the art would recognize that consulting a list of volatile liquids is extremely well known, and this task can be easily performed by an operator using any microprocessor with data storage.
	Even though Applicant does not explicitly claim the use of “automated means”, Examiner further notes that MPEP 2114 states “broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art.”
	In the present case, Lennon discloses a method wherein an operator programs microprocessor 24 “to transfer selected samples to sample plate 16 in a predetermined pattern or order”, and one of ordinary skill in the art would recognize that “a predetermined pattern or order” would result from the consulting either a printed or stored data table of volatile liquids in order to achieve the desired result.  Lennon therefore reads upon the claim.

Regarding Claim 10,  Lennon as modified by Ingenhoven teaches a liquid processing apparatus, wherein sucking amount of air of the air suction operation is determined in accordance with the volatility of the 
	Further regarding Claim 10,  Applicant’s Specification does not disclose a method nor apparatus wherein the amount of air to be sucked with regards to the volatility of the liquid to be sucked is performed via an automated process.  Applicant instead merely states “The amount of air suction in the pre-suction can be adjusted to an appropriate amount in accordance with the volatility and the amount of suction of the volatile liquid (pg 20, para 45).”  One of ordinary skill in the art would recognize that this adjustment can be performed by an operator consulting a spreadsheet stored on a general purpose computer (as disclosed by Applicant at Specification, para 27), and processing the air via the drive mechanism of the apparatus (as also disclosed by Applicant).
	Lennon (para 77) discloses a programmable microprocessor 24 that “coordinates the movement of arm 26 and pump 30 to draw...the air gap into pipette.  The volume of air pocket 72 and air space
76 can vary depending on the composition of the sample liquid and the dimensions of pipette 29."  This disclosure of Lennon directly reads upon Applicant’s claim.
	Further regarding Claim 10,  Lennon additionally discloses ( in para 67) the Claim 10 limitation (as interpreted by Examiner) a liquid processing apparatus, wherein the sucking amount of air of the air suction operation is determined in accordance with...a predetermined pattern or order (see section above titled “Claim Interpretations). 
Regarding Claim 11,  Lennon as modified by Ingenhoven teaches a liquid processing apparatus, wherein the amount of air sucked through the suction/ejection port in the air suction step is I0 μL or less (para 77, wherein Lennon discloses 0.5 to 1.5 μL).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lennon in view of Ingenhoven, and in further view of DeWitte (US 2013/0295597).
Regarding Claim 12, Lennon as modified by Ingenhoven teaches a liquid processing apparatus, wherein the control part (24) stores a list of volatile liquids, and is configured to determine whether the liquid to be sucked is a volatile liquid based on the list.
Applicant discloses Control part 14 (a “general computer” as defined in Specification para 27).  One of ordinary skill in the art would recognize that consulting a list of volatile liquids is extremely well known, and this task can be easily performed by an operator using any microprocessor with data storage.
With regards to the phrase “the control part…is configured to” Examiner further notes that MPEP 2114 states “broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art.”
	In the present case, Lennon discloses (in para 67) a method wherein an operator programs microprocessor 24 “to transfer selected samples to sample plate 16 in a predetermined pattern or order”, and one of ordinary skill in the art would recognize that “a predetermined pattern or order” would result from the consulting either a printed or stored data table of volatile liquids in order to achieve the desired result.  Lennon therefore reads upon the claim.
	Additionally, DeWitte also discloses a liquid processing apparatus, wherein the control part  (304) stores a list of volatile liquids (solvents), and is configured to determine whether the liquid to be sucked is a volatile liquid based on the list (para 213).
The advantages of DeWitte’s teachings include the ability to flexibly handle different types of analyte assays.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dewitte’s teachings to Lennon’s modified disclosures in order to gain the advantages of flexibly handling different types of analyte assays.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753